Citation Nr: 1010516	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-07 685	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of left 
shoulder injury, to include as secondary to service-connected 
lumbosacral strain, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 rating decision, in which the RO denied 
service connection for left shoulder injury.   In December 
2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2009, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2009.  

On February 5, 2010, the appellant's representative filed a 
motion to advance the appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2009).  However, prior to the Board ruling on the 
motion, the Veteran notified the Board that he was 
withdrawing his appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1953 to February 1957.    

2.  On February 24, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as 
to the matter of service connection for left shoulder injury 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it must be 
dismissed.

ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


